Citation Nr: 9934793	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  95-16 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC



THE ISSUES

Entitlement to service connection for a right shoulder 
condition and a disorder manifested by left Achilles tendon 
pain.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from October 1989 to October 
1993.  He served in the Persian Gulf War (PGW) in the 
Southwest Asia theater of operations from October 1990 to 
April 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from October 1994 and later RO rating decisions that denied 
service connection for a right shoulder condition, a disorder 
manifested by left Achilles tendon pain, and 
temporomandibular joint syndrome.  A June 1996 RO rating 
decision granted service connection for temporomandibular 
joint syndrome, and the issue of service connection for this 
disorder is not a matter for appellate consideration.



FINDINGS OF FACT

1.  Service connection is in effect for an unknown type of 
inflammatory arthritis claimed as joint pain due to an 
undiagnosed illness that includes right shoulder joint pain.

2.  The veteran has not submitted competent (medical) 
evidence of another chronic right shoulder disability.

3.  The veteran has not submitted (competent) evidence of a 
chronic disorder manifested by left Achilles tendon pain; nor 
has he submitted objective indications of an undiagnosed 
illness manifested by left Achilles tendon pain.

CONCLUSION OF LAW

The claims for service connection for a right shoulder 
condition and a disorder manifested by left Achilles tendon 
pain are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active service from October 1989 to October 
1993.  He served in the Persian Gulf War (PGW) in the 
Southwest Asia theater of operations from October 1990 to 
April 1991.

A September 1997 RO rating decision granted service 
connection for an unknown type of inflammatory arthritis 
claimed as joint pain due to an undiagnosed illness.  This 
condition included polyarthropathy, including right shoulder 
pain, found in May 1994.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
Denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a) 
(West 1991), VA has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  
More recently, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, the Court) 
issued a decision holding that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, evidence which shows that his claims are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such claims, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claims.  Murphy at 81.  The Court has also stated that a 
claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links a current disability to a period of military service, 
or as secondary to a disability which has already been 
service-connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  "In order for a claim to be well-
grounded, there must be competent evidence of current 
disability (a medical diagnosis) ...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
testimony), ...; and of a nexus between the inservice injury 
or disease and the current disability (medical evidence)." 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The evidence shows that the veteran had service in the 
Southwest Asia theater of operations during the PGW.  VA 
compensation shall be paid for certain disabilities due to 
undiagnosed illnesses to veterans who exhibit objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms listed in this regulation provided that such 
disability became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more not later than 
December 31, 2001.  For purposes of this regulation, signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to: (1) fatigue (2) signs or 
symptoms involving skin (3) headache (4) muscle pain (5) 
joint pain (6) neurologic signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper and lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders.  38 U.S.C.A. §§ 1113, 1117, 1118 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999).

A well-grounded claim for compensation under 38 U.S.C.A. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) active military, naval or air service in the 
Southwest Asia theater of operations during the PGW; (2) the 
manifestation of one or more signs or symptoms of undiagnosed 
illness; (3) objective indications of chronic disability 
during the relevant period of service to a degree of 
disability of 10 percent or more within the specified 
presumptive period; and (4) a nexus between the chronic 
disability and the undiagnosed illness.  VAOPGCPREC 4-99 (May 
3, 1999).

With respect to the 2nd and 4th elements, VAOPGCPREC 4-99 
indicates that evidence the illness is "undiagnosed" may 
consist of evidence that the illness cannot be attributed to 
any known diagnosis or, at minimum, evidence that the illness 
has not been attributed to a known diagnosis by physicians 
providing treatment or examination.  The type of evidence 
necessary to establish a well-grounded claim as to each of 
these elements may depend upon the nature and circumstances 
of the particular claim.  Medical evidence would ordinarily 
be required to satisfy the 4th element, although lay evidence 
may be sufficient in cases where the nexus between the 
chronic disability and the undiagnosed illness is capable of 
lay observation.

For purposes of the 2nd and 3rd elements, VAOPGCPREC 4-99 
indicates that the manifestation of one or more signs or 
symptoms of undiagnosed illness or objective indications of 
chronic disability may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type that would ordinarily be 
susceptible to identification by lay persons.  If the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type that would 
ordinarily require the exercise of medical expertise for 
their identification, then medical evidence would be required 
to establish a well-grounded claim.  With respect to the 3rd 
element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).

Service medical records show that the veteran was seen for 
complaints of left Achilles pain in May 1992.  The assessment 
was musculo-skeletal strain.  A report of his treatment in 
January 1993 reveals that he had complaints of right shoulder 
pain.  The assessment was resolving acne.  In August 1993, he 
was seen for complaints of shoulder pain.  The assessment was 
rule out impingement syndrome.

The post-service medical records show that the veteran 
underwent a VA medical examination for veterans of the PGW in 
April 1994.  There were no complaints of right shoulder pain.  
Nor did he complain of pain of the left Achilles tendon.  A 
VA report of his outpatient treatment in May 1994 shows that 
he was seen for multiple joint pains, including right 
shoulder pain.  The assessment was polyarthropathy.

The evidence indicates that the veteran served in the PGW and 
the Board concedes that he is a combat veteran.  Under the 
circumstances, the provisions of 38 U.S.C.A. § 1154(b) are 
for consideration and his statements concerning the presence 
of any of the claimed disabilities during this period of 
service are accepted as correct.  He asserts that he has 
right shoulder pain and left Achilles pain due to service in 
the Southwest Asia theater of operations during the PGW, and 
the evidence shows that he was treated for such conditions in 
service.  The evidence, however, does not show the presence 
of a chronic disorder manifested by right shoulder pain, 
other than his service-connected arthritis of unknown type 
claimed as joint pain due to an undiagnosed illness, and the 
evidence does not show the presence of a chronic disorder 
manifested by left Achilles tendon pain or objective 
indications of an undiagnosed illness manifested by left 
Achilles tendon pain.  Claims for service connection for 
disabilities are not well grounded where there is no evidence 
of the claimed conditions.  Caluza, 7 Vet. App. 498; 
VAOPGCPREC 4-99.

In this case, the evidence shows that service connection has 
been granted for an undetermined type of arthritis claimed as 
joint pain due to an undiagnosed illness that includes the 
veteran's complaints of right shoulder pain, and he has not 
submitted competent (medical) evidence of another right 
shoulder condition.  Nor is there competent (medical) 
evidence or objective indications of a disorder manifested by 
left Achilles tendon pain.  Hence, the veteran's claims for 
service connection for these conditions are not plausible, 
and they are denied as not well grounded.

The Board notes that the RO denied the claims for service 
connection for a right shoulder condition and a disorder 
manifested by left Achilles tendon pain on the merits and 
finds no prejudice to the veteran in appellate denial of the 
claims as not well grounded.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).



ORDER

The claims for service connection for a right shoulder 
condition and a disorder manifested by left Achilles tendon 
pain are denied as not well grounded.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

